                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                  EASTERN DIVISION

 JACINTA DOWNING,                                      )
                                                       )
              Plaintiff,                               )
                                                       )    No. 15-cv-05921
     v.                                                )
                                                       )    Hon. Judge John J. Tharp
 ABBOTT LABORATORIES and ABBOTT                        )
 MOLECULAR INC.,                                       )
                                                       )
               Defendants.                             )
                                                       )


     PLAINTIFF JACINTA DOWNING’S RESPONSE TO ABBOTT’S MOTION TO
                    ADJUST THE ORDER OF WITNESSES

          Abbott filed its motion to adjust the order of witnesses at 11:48 p.m. Saturday night.

Plaintiff intended to file the below response Sunday morning. At 9:05 a.m. on Sunday morning,

Plaintiff learned via email that the Court intends to grant Abbott’s motion and, effectively,

preclude Plaintiff from putting on any rebuttal case. To preserve the record, Plaintiff files the

below response.

          Abbott has identified no legitimate justification for halting Steve Cielocha’s testimony

mid-stream and forcing Plaintiff to wait until Tuesday to cross-examine him. The vague assertion

that Mr. Cielocha, a current employee of Abbott, has a work deadline coming up does not justify

suspending the rules of trial and allowing Mr. Cielocha’s direct examination testimony to stand

for a full trial day without cross-examination. In addition, Abbott’s proposal appears designed to

preclude Plaintiff from exercising her right to put on a (short) rebuttal case on Tuesday, by

ensuring that Mr. Cielocha’s testimony takes up whatever time remains in trial on Tuesday




                                                   1
morning.1 Contrary to the assertion in Abbott’s motion, precluding Mr. Cielocha from

completing his testimony Monday morning would be highly prejudicial to Plaintiff and her case.

If Downing cannot cross-examine Cielocha in the ordinary course, the jury will have heard only

Abbott’s description of the realignment when Farmakis testifies.

       With respect to the funeral Ms. MacGibbon is attending on Tuesday, that issue can easily

be addressed by calling Ms. MacGibbon before Mr. Farmakis. Plaintiff cannot fathom that the

testimony of Ms. MacGibbon—who does not know Ms. Downing and had nothing to do with

any of the decisions in this case—will take up much time. It may not be Abbott’s desire to

conclude the trial with the cross-examination of Mr. Farmakis, but it has made its decision about

the order of witnesses and it should be held to it.

       Abbott chose to call Mr. Cielocha late Friday and it has identified no excuse or

“emergency” relating to Mr. Cielocha’s schedule. This case is an extremely serious and grave

matter. Plaintiff has waited six years for her day in court. Having chosen to call Mr. Cielocha as

a witness in its defense, Abbott can do without his services for an hour or so on Monday

morning. There is no legitimate justification for depriving Plaintiff of her right to cross-examine

Mr. Cielocha in the normal course. Abbott’s request to preclude Plaintiff from cross-examining

Mr. Cielocha until Tuesday should be denied.




1
       The email from the Court’s proposed order email box confirms that, as a result of the
granting of Abbott’s motion, Plaintiff will be precluded from putting on any rebuttal case.
Reserving a buffer of time left to Downing does not account for Abbott’s redirect examination of
Cielocha or cross-examination of Downing’s rebuttal case.
                                                  2
Dated: August 22, 2021   Respectfully submitted,

                         /s/ Matthew J. Singer

                         Linda D. Friedman
                         Suzanne E. Bish
                         Shona B. Glink
                         Daniel Lewin
                         Jared A. Calvert
                         Mark S. Current
                         STOWELL & FRIEDMAN, LTD.
                         303 W. Madison St., Suite 2600
                         Chicago, Illinois 60606

                         Matthew J. Singer
                         Matt Singer Law, LLC
                         77 W. Wacker Dr., Suite 4500
                         Chicago, Illinois 60601
                         Phone: (312) 248-9123
                         Email: matt@mattsingerlaw.com

                         Attorneys for Plaintiff Jacinta Downing




                            3
